Exhibit 10.91

CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement is entered into this 5th day of July, 2013 by
and between National Automation Services, Inc, a Nevada corporation (“Client”)
and Mass Media 77 LTD, Inc., a Hong Kong Company (“Consultant”).
 
Recitals
 
Client  desires to retain  the  services  of  Consultant  to  facilitate  long
range  strategic investor relations planning and other services related thereto,
including business or/or financial planning. Consultant agrees to be retained by
Client upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
parties agree as follows:
 
1.            Appointment.  Client   hereby   engages   Consultant   on   a   non-exclusive   basis   and
Consultant hereby accepts the engagement to become a consultant and adviser to
Client and to render such advice, consultation, information, and services to
Client as described in the attached Exhibit A, (“Services”), which is
incorporated herein by this reference. Notwithstanding anything to the contrary
herein, it is understood by Client and Consultant that the Services may or may
not involve any capital raising efforts or promotion of Client’s securities. Any
such services shall be specifically stated in either Exhibit A or in the
addendum to this Agreement. Consultant shall have no authority to bind Client to
any contract or obligation or to transact any business on Client’s name or on
behalf of Client in any manner whatsoever. Client shall not be obligated to
accept any recommendations or close any transactions recommended or submitted to
Client by Consultant. Consultant shall at all times comply with applicable
federal and state securities laws and regulations in providing the Services. .
 
2.           Independent Contractor.          In its performance of the
Services, Consultant and its employees and/or agents shall be an independent
contractor and not an employee, partner or joint venture of Client. Consultant
shall provide the Services according to its own means and methods of work which
shall be in the exclusive control of Consultant.  Consultant shall not be
subject to the control or supervision of Client, except as to the result of the
Services.
 
3.            Term/Termination.     The term of this Agreement (“Term”) shall
commence on the date hereof and continue for twenty four (24) months. The Term
may be extended by mutual agreement of Client and Consultant which agreement
shall be in writing and shall constitute an amendment to this Agreement. Either
Client or Consultant may terminate this Agreement upon thirty (30) days prior
written notice in the event either party violates a material provision of this
Agreement and fails to cure such breach within ten (10) days of written notice
of such violation from the non-breaching party.
 
4.            Due Diligence
Information.     Client    shall    provide    Consultant    all    information
reasonably requested by Consultant to enable Consultant to be become
sufficiently familiar with Client’s business so as to be able to provide the
Services.
 
 
Consulting Services Agreement- Page 1

--------------------------------------------------------------------------------

 
 
5.            Compensation/Expenses.                 In payment for the
Services, Client shall pay Consultant compensation and shall reimburse
Consultant for expenses as follows:
 
(a)           Compensation.        Prior to the commencement of the Services,
Consultant shall receive the following compensation from Client:
 
(i)            Client shall deliver to Consultant 33,000,000 shares of Client’s
Restricted Common Stock (“Shares”). Consultant acknowledges that (i)
certificates representing the Share shall be bear a legend restricting
transferability (“Transfer Restriction”)  under the Securities Act of 1933, as
amended (“1933  Act”) and (ii), as a result, the Common Stock shall be
considered “restricted securities” under the 1933 Act and may only be resold,
assigned, transferred or otherwise disposed of in compliance with 1933 Act and
the rules and regulations promulgated by the Securities and Exchange Commission
thereunder, specifically Rule 144. At all times during the Term and as long as
Consultant holds the Shares, Client unconditionally agrees to cooperate with
Consultant in all reasonably necessary manner to remove the Transfer Restriction
and permit Consultant to comply with Rule 144 in connection with any sale,
assignment, transfer or other disposition by Consultant of the Shares. In the
event Client files a registration statement under the 1933 Act for the primary
offer and sale of its securities during a time that  the Transfer Restriction
shall still be effective, Client agrees to include the Shares in such
registration statement for Consultant as a selling shareholder; and


(ii)       Client shall tender to Consultant via wire transfer of ready funds
the sum of Seventy Thousand Dollars ($70,000.00). A success fee for acquisition,
payable upon the successful completion of the closing of the purchase, equal to
One Million One Hundred Twenty Five Thousand (1,125,000) of the gross proceeds
of the Purchase value, the success fee is due and payable to Mass Media
immediately upon the closing of the Purchase and shall be disbursed directly to
Mass Media.
 
(b)               Expenses.         Client shall reimburse Consultant for all
reasonable out-of- pocket costs and expenses incurred by Consultant in providing
the Services. Any reimbursable cost or expense in excess of Two Hundred Dollars
($200.00) in any one month during the Term shall be subject to the prior written
approval of Client.
 
(c)          Should Consultant be required to incur travel expenses in providing
the services; all long-distance travel and lodging must be authorized and paid
for by the Company in advance.
 
6.           Exclusivity; Performance; Confidentiality. Services rendered by the
Consultant under this Agreement shall not be exclusive and Consultant may
perform similar or different services for other persons. Consultant will, at all
times, faithfully and in a professional manner perform all of the Services
required of it under this Agreement.  Consultant shall be required to spend only
such amount of time as it shall deem necessary and appropriate to provide the
Services in a commercially reasonable manner. Consultant does not guarantee that
the Services will have any impact upon the Client’s business or that there will
be any specific result from the Services. Consultant agrees that all information
deemed confidential or proprietary by the Client which Consultant shall obtain
under this Agreement and in connection with the Services shall not be, directly
or indirectly, disclosed without the prior written consent of Client, unless and
until such information is otherwise known to the public generally or is no
longer treated by Client as confidential or proprietary.
 
 
Consulting Services Agreement- Page 2

--------------------------------------------------------------------------------

 
 
7.            Arbitration.          Any controversy or claim arising out of or
relating to this Agreement, or breach thereof, shall be resolved by mutual
agreement; however, if not so resolved, the controversy, claim or breach shall
be submitted to arbitration in accordance with the rules of Hong Kong. Any
decision arising from such arbitration shall be binding on the parties and shall
be enforceable as a judgment in any court of competent jurisdiction. The
prevailing party in such arbitration proceeding shall be entitled to an award of
reasonable attorney’s fees as determined by the arbitrator(s).
 
8             Notices.           All notices, requests, demands, claims, and
other communications hereunder will be in writing.   Any notice, request,
demand, claim, or other communication hereunder shall be deemed duly given four
(4) business days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, or the next business day after it is sent by
overnight courier, and addressed to the intended recipient as set forth below or
delivered via facsimile or other electronic means with confirmation of receipt
from the recipient.
 
If to Client:
                 
If to Consultant:
     
Mass Media 77 LTD
 
78 Des Voex Road Central
 
Chiyu Bank Building
 
Suite # 10F
Hong Kong
 

 
9.           Succession and Assignment.   This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.
 
10.         Governing Law.   This Agreement shall be governed by and construed
in accordance with the domestic laws of Hong Kong without giving effect to any
choice or conflict of law provision or rule.
 
11.         Amendments and Waivers.       No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Client and Consultant.   No waiver by any party of any default,
misrepresentation, or breach of covenant hereunder, whether intentional or not,
shall be deemed to extend to any prior or subsequent default, misrepresentation,
or breach of covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.
 
12.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the instrument.
 
 
Consulting Services Agreement- Page 3

--------------------------------------------------------------------------------

 
 
13.          Entire Agreement.   This Agreement including the documents referred
to herein, constitutes the entire agreement between the parties and supersedes
any prior understandings, agreements, or representations by or between the
parties, written or oral, related to the subject matter hereof.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first written above.
 

CLIENT:     CONSULTANT:      
National Automation Services, Inc.
 
Mass Media 77, LTD
                       
By:
 
 
By:
 
             
Robert W Chance
 
Randy Segal
National Automation Services Inc.
 
Consultant

 

 
 
 
 
 
Consulting Services Agreement- Page 4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SERVICES
 
•      General Consulting and advise
•      To assist in locating target companies for mergers and acquisitions
•      To further communicate with parties as where needed and provide support
upon request
 
 
 
 
 
 
Consulting Services Agreement- Page 5

--------------------------------------------------------------------------------